DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application 16/154,769 filed on
01/15/2021. Claims 1-10 are pending must have been examined in this Office action, claims 1-3 and 6-8 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 9, filed 1/15/2021, with respect to the rejection of independent claims 1 and 6 under 35 U.S.C. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Johnson et al. U.S. Pub. No. 2011/0246246 (“Johnson”).
Cost 364 indicates the total estimated monetary cost for the vehicle travel mode option, emissions field 365 indicates the total estimated emissions for the vehicle travel mode option (CO2 in kg), and distance field 366 indicates the total estimated distance for the vehicle travel mode option. Employee time cost 367 is computed on the basis of the routes traveled by users in the vehicle travel mode option, in conjunction with each user's associated time value 325.)
Regarding claims 2-5 and 7-10. Applicant notes that the claim ultimately depends from the independent claims 1 and 6, which Applicant argues is patentable over the previously cited references, as discussed above. Applicant argues that claims 2-5 and 7-10 is patentable for the reason of being dependent from claims 1 and 6. Examiner respectfully disagrees. See arguments concerning patentability of the independent claims and further details concerning the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. U.S. Pub. No. 2019/0216003 (“Green”) in view of Mayfield et al. U.S. Patent No. 8,565,984 (“Mayfield”), Zeiler et al. U.S. Pub. No. 2020/0205338 (“Zeiler”), and Johnson et al. U.S. Pub. No. 2011/0246246 (“Johnson”).
Regarding claim 1 as best understood, Green discloses a management system for a work vehicle configured to carry out a utility work while traveling autonomously, comprising:
a work field information acquisition section for acquiring work field information indicative of information relating to a work field where the work is to be carried out; (see at least [¶ 0022 - ¶ 0024] a mapping unit configured for receiving: i) coordinates relating to the boundaries of a field to be worked; and ii) coordinates relating to the boundaries of distinct areas of weed being located within said boundary of said field of crops…)
based on the work field information, the route information indicative of the traveling route along which the work vehicle traveled to carry out the work, (see at least [¶ 0078 - ¶ 0079] h) in respect of one or more arrays of parallel working rows defined in step f ), define an array of possible continuous driving paths by connecting separate entities , wherein said separate entities is being either headlands , or parts of a headland , and working rows , or parts of a working row ; so as to define possible continuous driving paths ; wherein each said possible continuous driving path comprises all weed rows; 
i) in respect of each of said possible continuous driving path defined in step h), calculate an associated cost parameter, said calculated cost parameter being representative of the efficiency by following that specific continuous driving path…)

However, Mayfield teaches a system to include 
a tilt angle information acquisition section for acquiring tilt angle information indicative of a tilt angle of the work field relative to the horizontal plane; and (see at least [column 3, line 63-67] The steering control unit 46 is further electronically connected to a slope data provision arrangement in the form of a slope sensor 64 providing a lateral inclination value (sometimes referred to as a roll angle or tilt angle) of the work vehicle 10.)
and the tilt angle information indicative of the tilt angle of the work field relative to the horizontal plane when the work was carried out by the work vehicle (see at least [column 3, line 63-67] The steering control unit 46 is further electronically connected to a slope data provision arrangement in the form of a slope sensor 64 providing a lateral inclination value (sometimes referred to as a roll angle or tilt angle) of the work vehicle 10.)
Thus, Greene discloses a management system for a work vehicle to operate in a field through acquiring field, route, and power consumption information, as well as operating cost. Mayfield teaches a system for acquiring a tilt angle for retrieving tilt angle of the work field with respect horizontal plane.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Green to incorporate the teachings of Mayfield to include a tilt angle information acquisition section to acquire 
Greene in view of Mayfield fail to explicitly disclose a system to display showing the vehicle’s consumed electric power information.
However, Zeiler teaches:
a GPS module for acquiring position information indicative of a position of the vehicle while carrying out the work in the work field; (see at least [¶ 0092] In one example, the digital display 48 may be configured to interface with a global positioning system (GPS) to allow the operator to set exact coordinates associated with the client route.)
a route information acquisition section for acquiring route information indicative of a traveling route along which the vehicle has traveled while carrying out the work in the work field; (see at least [¶ 0092] In one embodiment, the operator may add new “Client Routes” by selecting “Self Learn” when mowing at a new location or mowing a different path at an existing client location.)
a consumed electric power information acquisition section for acquiring electric power information indicative of consumed electric power required for the work of an amount of electric power stored in a battery mounted on the work vehicle; (see [¶ 0091] In some embodiments, the operator may be able to configure the display screens 404, 406 (or other display screens) to display other information based on a desire of the operator. Example information may include runtime, energy usage, current mode, estimated remaining distance, current speed, deck height, blade speed, location, estimated time to recharge, average energy consumption, battery charge levels, etc. Some of the above listed other information is described in more detail below.)
the electric power information indicative of the electric power consumed to carry out the work, (see [¶ 0091] In some embodiments, the operator may be able to configure the display screens 404, 406 (or other display screens) to display other information based on a desire of the operator. Example information may include runtime, energy usage, current mode, estimated remaining distance, current speed, deck height, blade speed, location, estimated time to recharge, average energy consumption, battery charge levels, etc. Some of the above listed other information is described in more detail below.)
Thus, Greene in view of Mayfield discloses a management system for a work vehicle to operate in a field through acquiring field, and operating cost. The references teach a system for acquiring a tilt angle for retrieving tilt angle of the work field with respect horizontal plane. Zeiler teaches a system to display showing the vehicle’s consumed electric power information and route information indicative of the route traveled by the vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Green in view of Mayfield to incorporate the teachings of Zeiler to display battery consumption of the vehicle. Doing so allows for an interface to convey battery information to the user.
Furthermore, Green in view of Mayfield and Zeiler fail to explicitly disclose the system to generate information for the vehicle based on utility work that has already been done. However, Johnson teaches a calculation section for calculating a fee cost required for the work that has been carried out by the work vehicle, (see at least [¶ 0068] Cost 364 indicates the total estimated monetary cost for the vehicle travel mode option, emissions field 365 indicates the total estimated emissions for the vehicle travel mode option (CO2 in kg), and distance field 366 indicates the total estimated distance for the vehicle travel mode option. Employee time cost 367 is computed on the basis of the routes traveled by users in the vehicle travel mode option, in conjunction with each user's associated time value 325.)
Thus, Greene in view of Mayfield and Zeiler discloses a management system for a work vehicle to operate in a field through acquiring field, and operating cost. Johnson teaches the system to generate information for the vehicle based on utility work that has already been done.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Green in view of Mayfield and Zeiler to incorporate the teachings of Johnson to generate information for the vehicle based on utility work that has already been completed. Doing so allows for the information to be based on work previously done.

Regarding claim 2 as best understood, Green discloses the management system of claim 1, wherein:
the work field information includes area information indicative of the area of the work field where the work is to be carried out; (see at least [¶ 0022 - ¶ 0024] a mapping unit configured for receiving: i) coordinates relating to the boundaries of a field to be worked; and ii) coordinates relating to the boundaries of distinct areas of weed being located within said boundary of said field of crops…)
the calculation section calculates the cost, with using time information indicative of at least one selected from the group consisting of a working time required for the work that has been carried out by the work vehicle, a charging time for charging the battery mounted on the vehicle, and a moving time of the work vehicle, the area information and the traveling distance information (see at least [¶ 0078 - ¶ 0079] h) in respect of one or more arrays of parallel working rows defined in step f), define an array of possible continuous driving paths by connecting separate entities, wherein said separate entities is being either headlands, or parts of a headland, and working rows, or parts of a working row; so as to define possible continuous driving paths; wherein each said possible continuous driving path comprises all weed rows; 
i) in respect of each of said possible continuous driving path defined in step h), calculate an associated cost parameter, said calculated cost parameter being representative of the efficiency by following that specific continuous driving path…)
	Greene fails to explicit disclose route information associated with the distance traveled by the vehicle. However, Johnson teaches the route information includes traveling distance information indicative of a traveling distance for which the work vehicle traveled during the work that has been carried out by the work vehicle; (see at least [¶ 0068] Cost 364 indicates the total estimated monetary cost for the vehicle travel mode option, emissions field 365 indicates the total estimated emissions for the vehicle travel mode option (CO2 in kg), and distance field 366 indicates the total estimated distance for the vehicle travel mode option. Employee time cost 367 is computed on the basis of the routes traveled by users in the vehicle travel mode option, in conjunction with each user's associated time value 325.) U.S. Pub. No. 2011/0246246 (“Johnson”)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Green to incorporate the teachings of Johnson to generate route information associated with the distance traveled by the vehicle. Doing so allows for the information to be based on distance traveled by the vehicle.

Regarding claim 3 as best understood, Green discloses the management system of claim 1, further comprising:
a computation section for computing a traveling route capable of reducing the cost of the work to be carried out in the work field, based on the work field information, the route information, the electric power information and the tilt angle information, relative to a traveling route traveled in the work field to carry out the work; (see at least [0026] a trajectory calculating unit configured for calculating an optimized trajectory to be followed by said work vehicle upon weeding said distinct areas of weed; wherein said optimized trajectory is being calculated on the basis of said coordinates received by said mapping unit; and one or more of said one or more capacity parameters received by said capacity parameter unit.)
a traveling route storage section for storing the traveling route computed by the computation section (see at least [Fig. 31] Is the optimize route better than the stored route? Store route as best route.)

Regarding claim 4 as best understood, Green discloses the management system of claim 1, wherein the work field is set by a user's operation on a map displayed on a display surface of a terminal owned by the user (see at least [¶ 0062] In one embodiment of the support system of the present invention said system further comprises a display unit configured to be able to show on a map of said field, the optimized trajectory to be followed by said work vehicle as calculated by said trajectory calculating unit.)

	Regarding claim 6 as best understood, Green discloses a management method for a work vehicle configured to carry out a utility work while traveling autonomously, comprising the steps of:
acquiring work field information indicative of information relating to a work field where the work is to be carried out; (see at least [¶ 0022 - ¶ 0024] a mapping unit configured for receiving: i) coordinates relating to the boundaries of a field to be worked; and ii) coordinates relating to the boundaries of distinct areas of weed being located within said boundary of said field of crops…)
based on the work field information, the route information indicative of the traveling route along which the work vehicle traveled to carry out the work, the electric power information indicative of the electric power consumed to carry out the work, and (see at least [¶ 0078 - ¶ 0079] h) in respect of one or more arrays of parallel working rows defined in step f ), define an array of possible continuous driving paths by connecting separate entities , wherein said separate entities is being either headlands , or parts of a headland , and working rows , or parts of a working row ; so as to define possible continuous driving paths ; wherein each said possible continuous driving path comprises all weed rows; i) in respect of each of said possible continuous driving path defined in step h), calculate an associated cost parameter, said calculated cost parameter being representative of the efficiency by following that specific continuous driving path…) 
Green fails to explicitly disclose the method to include a tilt angle information acquisition section to acquire information regarding the change of slope of the horizontal plane of the work field.
However, Mayfield teaches a method to include 
acquiring tilt angle information indicative of a tilt angle of the work field relative to the horizontal plane; (see at least [column 3, line 63-67] The steering control unit 46 is further electronically connected to a slope data provision arrangement in the form of a slope sensor 64 providing a lateral inclination value (sometimes referred to as a roll angle or tilt angle) of the work vehicle 10.)
the tilt angle information indicative of the tilt angle of the work field relative to the horizontal plane when the work was carried out by the work vehicle (see at least [column 3, line 63-67] The steering control unit 46 is further electronically connected to a slope data provision arrangement in the form of a slope sensor 64 providing a lateral inclination value (sometimes referred to as a roll angle or tilt angle) of the work vehicle 10.)
Thus, Greene discloses a management method for a work vehicle to operate in a field through acquiring field, route, and power consumption information, as well as operating cost. Mayfield teaches a method for acquiring a tilt angle for retrieving tilt angle of the work field with respect horizontal plane.

Greene in view of Mayfield fail to explicitly disclose a method to display showing the vehicle’s consumed electric power information.
However, Zeiler teaches:
acquiring, with a GPS module, position information indicative of a position of the vehicle while carrying out the work in the work field; (see at least [¶ 0092] In one example, the digital display 48 may be configured to interface with a global positioning system (GPS) to allow the operator to set exact coordinates associated with the client route.)
acquiring route information indicative of a traveling route along which the vehicle has traveled while carrying out the work in the work field; (see at least [¶ 0092] In one embodiment, the operator may add new “Client Routes” by selecting “Self Learn” when mowing at a new location or mowing a different path at an existing client location.)
acquiring electric power information indicative of consumed electric power required for the work of an amount of electric power stored in a battery mounted on the work vehicle; (see [¶ 0091] In some embodiments, the operator may be able to configure the display screens 404, 406 (or other display screens) to display other information based on a desire of the operator. Example information may include runtime, energy usage, current mode, estimated remaining distance, current speed, deck height, blade speed, location, estimated time to recharge, average energy consumption, battery charge levels, etc. Some of the above listed other information is described in more detail below.)
Thus, Greene in view of Mayfield discloses a management method for a work vehicle to operate in a field through acquiring field, and operating cost. The references teach a method for acquiring a tilt angle for retrieving tilt angle of the work field with respect horizontal plane. Zeiler teaches a system to display showing the vehicle’s consumed electric power information and route information indicative of the route traveled by the vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Green in view of Mayfield to incorporate the teachings of Zeiler to display battery consumption of the vehicle. Doing so allows for an interface to convey battery information to the user.
Furthermore, Green in view of Mayfield and Zeiler fail to explicitly disclose the method to generate information for the vehicle based on utility work that has already been done. However, Johnson calculating a fee cost required for the work that has been carried out by the work vehicle, (see at least [¶ 0068] Cost 364 indicates the total estimated monetary cost for the vehicle travel mode option, emissions field 365 indicates the total estimated emissions for the vehicle travel mode option (CO2 in kg), and distance field 366 indicates the total estimated distance for the vehicle travel mode option. Employee time cost 367 is computed on the basis of the routes traveled by users in the vehicle travel mode option, in conjunction with each user's associated time value 325.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Green in view of Mayfield and Zeiler to incorporate the teachings of Johnson to generate information for the vehicle based on utility work that has already been completed. Doing so allows for the information to be based on work previously done.

Regarding claim 7 as best understood, Green discloses the management method of claim 6, wherein:
the work field information includes area information indicative of the area of the work field where the work is to be carried out; (see at least [¶ 0022 - ¶ 0024] a mapping unit configured for receiving: i) coordinates relating to the boundaries of a field to be worked; and ii) coordinates relating to the boundaries of distinct areas of weed being located within said boundary of said field of crops…)
calculating the cost required for the work includes calculating the cost, with using time information indicative of at least one selected from  the group consisting of a work time required for the work that has been carried out by the work vehicle, a charging time for charging the battery mounted on the vehicle, and a moving time of the work vehicle, the area information and the traveling distance information (see at least [¶ 0078 - ¶ 0079] h) in respect of one or more arrays of parallel working rows defined in step f), define an array of possible continuous driving paths by connecting separate entities, wherein said separate entities is being either headlands, or parts of a headland, and working rows, or parts of a working row; so as to define possible continuous driving paths; wherein each said possible continuous driving path comprises all weed rows; i) in respect of each of said possible continuous driving path defined in step h), calculate an associated cost parameter, said calculated cost parameter being representative of the efficiency by following that specific continuous driving path…)
Greene fails to explicit disclose route information associated with the distance traveled by the vehicle. However, Johnson teaches the route information traveling distance information indicative of a traveling distance for which the work vehicle traveled during the work that has been carried out by the work vehicle; (see at least [¶ 0068] Cost 364 indicates the total estimated monetary cost for the vehicle travel mode option, emissions field 365 indicates the total estimated emissions for the vehicle travel mode option (CO2 in kg), and distance field 366 indicates the total estimated distance for the vehicle travel mode option. Employee time cost 367 is computed on the basis of the routes traveled by users in the vehicle travel mode option, in conjunction with each user's associated time value 325.) U.S. Pub. No. 2011/0246246 (“Johnson”)
Thus, Greene discloses a management method for a work vehicle to operate in a field through acquiring field, and operating cost. Johnson teaches the method to generate route information associated with the distance traveled by the vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Green to incorporate 

Regarding claim 8 as best understood, Green discloses the management method of claim 6, further comprising the steps of:
computing a traveling route capable of reducing the cost of the work to be carried out in the work field, based on the work field information, the route information, the electric power information and the tilt angle information, relative to a traveling route traveled in the work field to carry out the work; (see at least [¶ 0026] a trajectory calculating unit configured for calculating an optimized trajectory to be followed by said work vehicle upon weeding said distinct areas of weed; wherein said optimized trajectory is being calculated on the basis of said coordinates received by said mapping unit; and one or more of said one or more capacity parameters received by said capacity parameter unit.)
storing the computed traveling route (see at least [Fig. 31] Is the optimize route better than the stored route? Store route as best route.)

Regarding claim 9 as best understood, Green discloses the management method of claim 6, wherein the work field is set by a user's operation on a map displayed on a display surface of a terminal owned by the user (see at least [¶ 0062] In one embodiment of the support system of the present invention said system further comprises a display unit configured to be able to show on a map of said field, the optimized trajectory to be followed by said work vehicle as calculated by said trajectory calculating unit.)

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Mayfield, Zeiler, and Johnson as applied to claims 4 and 9 above, and further in view of Mathews et al. U.S. Pub. No. 2009/0312948 (“Mathews”).
Regarding claim 5 as best understood, Green in view of Mayfield, Zeiler, and Johnson discloses the work vehicle management system as disclosed above with respect to claim 1. Green in view of Mayfield fail to explicitly disclose a system for compensating the reference position of the vehicle with the actual position of the vehicle.
However, Mathews teaches the management system of claim 4, further comprising a compensation section for compensating position information indicative of a position of a work field set on the map displayed on the display surface by position information indicative of an actual position of the work field (see at least [¶ 0045] In operation, the position-determining component 14 may provide, in a conventional manner, geographic position information based on signals received from two or more members of an array of orbiting satellites. The position- determining component 14 may obtain data related to the latitude, longitude, and altitude of the elevated portion of the vehicle 12 and then send that data to the computing device 16. Then the computing device 16 may use measured or simulated vehicle attitude information to compensate for discrepancies, due to uneven terrain, between the latitude and longitude of the position- determining component 14 and the actual ground position latitude and longitude of the vehicle 12.)
Thus, Green in view of Mayfield, Zeiler, and Johnson discloses a management system for a work vehicle to operate in a field through acquiring field, route, and power consumption information, as well as operating cost and acquiring a tilt angle for retrieving tilt angle of the 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Green in view of Mayfield, Zeiler, and Johnson to incorporate the teachings of Mathews to include a compensation section to compensate for deviations of the actual position. Doing so allows for the vehicle to efficiently navigate the work field.

Regarding claim 10 as best understood, Green in view of Mayfield, Zeiler, and Johnson discloses the work vehicle management method as disclosed above with respect to claim 6. Green in view of Mayfield fail to explicitly disclose a method for compensating the reference position of the vehicle with the actual position of the vehicle.
However, Mathews teaches the management method of claim 9, further comprising the step of compensating position information indicative of a position of a work field set on the map displayed on the display surface by position information indicative of an actual position of the work field (see at least [¶ 0045] In operation, the position-determining component 14 may provide, in a conventional manner, geographic position information based on signals received from two or more members of an array of orbiting satellites. The position-determining component 14 may obtain data related to the latitude, longitude, and altitude of the elevated portion of the vehicle 12 and then send that data to the computing device 16. Then the computing device 16 may use measured or simulated vehicle attitude information to compensate for discrepancies, due to uneven terrain, between the latitude and longitude of the position- determining component 14 and the actual ground position latitude and longitude of the vehicle 12.)
Thus, Green in view of Mayfield, Zeiler, and Johnson discloses a management method for a work vehicle to operate in a field through acquiring field, route, and power consumption information, as well as operating cost and acquiring a tilt angle for retrieving tilt angle of the work field with respect horizontal plane. Mathews teaches a method for compensating the reference position of the vehicle with the actual position of the vehicle. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Green in view of Mayfield, Zeiler, and Johnson to incorporate the teachings of Mathews to include a compensation section to compensate for deviations of the actual position. Doing so allows for the vehicle to efficiently navigate the work field.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668